DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4-7, 16, 17, 26, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0142832 (Runeman et al.) in view of “Elastomer (Brittanica.com)”.
Regarding claims 1, 16, 17, and 26, ‘832 discloses: a glove/wearable article (fig. 21 is disclosed as “washing glove”/wearable article that is inherently formed of or into a desired shape and shown as having an ‘interior  surface’ [the interior sides/layers of elements 17 and 18]) of polyethylene material and having interior surface/layer (as seen in fig. 21), wherein a stabilized probiotic (“probiotic lactic acid producing bacteria” impregnated or directly applied to layers 15, 16, 17 and 18 [In the embodiments described in FIG. 21 the bacterial suspension and/or cleaning liquid can also be directly applied to the barrier instead of being impregnated onto the tissue matrix.]; ‘832 explicitly discloses, “In the embodiments described in FIG. 21 the bacterial suspension and/or cleaning liquid can also be directly applied to the barrier instead of being impregnated onto the tissue matrix.) is provided on a part of the interior surface to form an ‘active’ layer and as ‘barrier’ layers 17 and 18 are disclosed as contacting the hand and having the bacterial suspension and/or the cleaning liquid directly applied/impregnated into the interior ‘barrier surfaces/layers 17 and 18’ the bacterial suspension/cleaning liquid will come into contact with the wearer’s skin when worn. (claims 1, 16, 17 and 26 absent ‘elastomeric’ material)
‘832 does not disclose claimed elastomeric material.  ‘832 does teach the material is highly variable and is potentially made of polyethylene material.
Regarding elastomeric material “Elastomer (Brittanica.com)” is referenced as it teaches in a list of common elastomeric materials used to impart resilient properties to an item chlorinated/chlorosulfonated polyethylene is a commonly used and well known elastomeric material.
Therefore it would have been obvious to one of ordinary skill in the art of glove/wearable article design and manufacture at the time of filing the invention to modify the polyethylene used to that of a chlorinated/chlorosulfonated polyethylene so 
Regarding newly added claims 33 and 34, ‘832 does not teach the material as waterproof or comprising claimed composition/materials from list in claim 34.
However, “Elastomer (Brittanica.com)” is referenced as it teaches in a list of common elastomeric materials used to impart resilient properties to an item including among others “nitrile rubber”; “butyl rubber” as a commonly used and well known elastomeric materials.  As “nitrile” and “butyl” are recited in claim 34 as the waterproof elastomeric materials it follows that claim 33 to which claim 34 depends is also fully taught by the teachings of “nitrile rubber” and “butyl rubber”.
Therefore it would have been obvious to one of ordinary skill in the art of glove/wearable article design and manufacture at the time of filing the invention to modify the polyethylene used to nitrile/butyl rubber so as provide enhanced resilience to the washing glove/wearable article of ‘832 which would increase user comfort and durability of the glove/wearable article.
Regarding claim 2, layers 17 and 18 are disclosed by ‘832 as being impregnated or directly applied with probiotic so it is the active and whole skin contacting interior surface.
Regarding claims 4 and 5, ‘832 fully discloses the active layer is the whole of layers 15, 16, 17 and 18 as they are all disclosed as ‘impregnated’ with the solution so all of the interior surface is also an ‘active layer’ which encompasses the whole of the depth of the layers.  The active layers dimensions are not disclosed by ‘832.  However, the MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As no showing of criticality nor unexpected performance is shown arising from claimed dimensions it follows that the claimed dimensions are not a patentably distinct limitation and one of ordinary skill in the art of glove design and manufacture at the time of filing the invention would have been able to determine the desired dimensions as a 
Regarding claim 6, ‘832 does disclose that lactic acid producing probiotics are part of a healthy skin flora of a human being.
Regarding claim 7, ‘832 discloses, “Suitable lipids for use in embodiments of the present invention support survival of the bacterial cells on the skin so that 10.sup.2 or more culturable cells per cm.sup.2 can be recovered 12 hours after delivery by use of the hygiene tissue. More preferably, suitable lipids support survival of the bacterial cells on the skin so that 10.sup.3 or more culturable cells per cm.sup.2 can be recovered 12 hours after delivery by use of the hygiene tissue. Most preferably, suitable lipids support survival of the bacterial cells on the skin so that 10.sup.4 or more culturable cells per cm.sup.2 can be recovered 12 hours after delivery by use of the hygiene tissue (par. 46, detailed description).”.  The claimed amount of ‘greater than 1000 CFU/cm2” is disclosed by the citation that 103 or more CFU/cm2 of probiotic is delivered.
Claims 8-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0142832 (Runeman et al.) in view of “Elastomer (Brittanica.com)” as applied to claims above, and further in view of US 2005/0003016 (Discher et al.).
The combined teachings teach all of the claimed limitations listed previously including the active layer on the interior layers/surfaces and the hand of the wearer being received in the interior of the glove but do not teach claimed encapsulated/encapsulating probiotics within vesicles (claims 8 and 20); the claimed 
Regarding claimed vesicle dimensions, ‘016 does explicitly teach, “Fig. 9 depicts phase contrast images of unilamellar, 15 microns vesicles…(par. 38, detailed description)”.  This teaching fully teaches the limitations of claim 9.
Further, ‘016 is reference as it teaches, “The present invention also provides polymersomes which encapsulate one or more "active agents," which include, without limitation compositions such as a drug, therapeutic compound, dye, nutrient, sugar, vitamin, protein or protein fragment, salt, electrolyte, gene or gene fragment, product of genetic engineering, steroid, adjuvant, biosealant, gas, ferrofluid, or liquid crystal. The thus "loaded" polymersome may be further used to transport an encapsulatable material (an "encapsulant") to or from its immediately surrounding environment.
Moreover, the present invention provides methods of using the polymersome or encapsulating membrane to transport one or more of the above identified compositions to or from a patient in need of such transport activity. For example, the polymersome could be used to deliver a drug or therapeutic composition to a patient's tissue or blood stream, or it could be used to remove a toxic composition from the blood stream of a patient with, for example, a life threatening hormone or enzyme imbalance (par. 21 and 22, Summary of the invention).”
This citation clearly teaches, encapsulated and/or encapsulating of a therapeutic compound, such as a probiotic, within an encapsulating membrane/vesicle with the 
‘016 teaches various methods of controlled release including mechanical stress/rupture as in figs. 3a and 3b.  The wearing of the device taught by the combined teachings previously cited will cause some tension/expansion that will result in bursting/rupture of the vesicle and thereby releasing and transfer of the therapeutic compound onto a user’s skin/tissue as the hand is received into the area between layers 17 and 18 which have been impregnated/directly applicated with the solution.  (claim 10)
Therefore it would have been obvious to one of ordinary skill in the art of therapeutic compound delivery at the time of filing the invention to modify a therapeutic compound delivery device/washing glove as taught previously above to provide the therapeutic compounds as or within encapsulating 15 micron membranes/vesicles which have a mechanical tension and expansion threshold above which the membrane/vesicle will burst/rupture to provide a controlled release of the therapeutic compound/probiotic to the tissue of the user of the device/glove.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0142832 (Runeman et al.) in view of “Elastomer (Brittanica.com)” as applied to claims above, and further in view of US 2014/0079676 (Olmstead).
‘832 in view of “Elastomer” do not teach the probiotic in the claimed forms.
However, ‘676 does teach “probiotic microorganisms are provided as capsule, tablet, powder, liquid” forms.
.
Claims 14, 18, 23, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0142832 (Runeman et al.) in view of “Elastomer (Brittanica.com)” as applied to claims above, and further in view of US 2016/0223255 (Beetz et al.).
The cited combined teachings do teach impregnating and direct application to the interior layers/surfaces.  They do not teach the probiotic as being sprayed onto the surface by one or more spray guns; or that the probiotic is formed into a mist which is a ‘spray’ using ultrasonic atomization before being applied to the glove.
However, ‘255 does teach in conventional delivery the probiotic that is in the form of a ‘slurry’ aka ‘suspension’, ‘atomized’ or sprayed as a mist through at least one nozzle/spray gun by ultrasonic atomization (‘255 explicitly discloses in par. 7, Background of invention) and there is shown in FIG. 1 a conventional prior art system 50 for spray drying a liquid product into a dried powder”.
Therefore it would have been obvious to one of ordinary skill in the art of probiotics at the time of filing the invention to modify a probiotic delivery system to use the teachings of ‘255 as conventional and widely known methods and systems for providing probiotic materials to desired surfaces.

“the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
Therefore the burden is shifted to applicant to prove a materially different result arising from the claimed product by process limitation than from the disclosed product/process.
Regarding claim 32 which is a method claim, Beetz in discussing the conventional prior art states explicitly:
“Spray drying is a method of producing a dry powder from a liquid or slurry by rapidly drying with a hot gas (usually air). Spray drying technology has existed since the late 1800's and has continually evolved over the past century. 
[0004] The spray drying process begins with a liquid solvent, commonly water, containing dissolved or suspended components such as an emulsion. The suspension includes a substance to be encapsulated (the load) and an amphipathic carrier (usually some sort of modified starch), which are homogenized as a suspension in the liquid solvent. The load is typically some constituent component(s) of a food, fragrance, medicament, etc., and the homogenized suspension is often referred to as a slurry. 
[0005] Spray dryers use some type of atomizer, such as a spray nozzle, to disperse the slurry into a controlled spray having some relatively controlled droplet size. Depending on the process requirements, droplet sizes may range from about 10 to 500 microns in diameter. The most common applications require droplet sizes in the 50 to 200 micron range. 
[0006] In conjunction with atomization, the slurry is fed into a drying chamber, usually a tower into which heated air is also introduced. The temperature of the air as it enters the drying chamber is well over the boiling point of water, usually in the range of 180-200.degree. C. The heated air supplies energy for evaporation of volatile components of the liquid (the water) from the droplets. As the water evaporates, the carrier forms a hardened shell around the load, producing a dried powder. 
[0007] Reference is made to FIG. 1, which illustrates a conventional spray drying system 50 and associated process. The process begins with making a slurry of ingredients. The ingredients include a liquid solvent, such as water 1, a carrier 2, and active ingredient(s) 3. In the typical process, the water 1 and carrier 2 are added into the solution tank 4 while stirring. The active ingredient 3 is then added to the tank 4 and stirred into the slurry. The active ingredient is either emulsified in the carrier fluid system 
[0008] The slurry formed in the solution tank 4 is delivered to an atomizer 6 using a feed pump 5 or other means of conveyance. The slurry enters the atomizer 6 and leaves the atomizer as a spray of liquid droplets 8, and the droplets 8 are introduced into a drying chamber 7. Concurrently, a feed of air is heated by a process heater 11 and supplied into the drying chamber 7 by a blower 10. The water evaporated from the droplets 8 enters the heated air as the atomized liquid droplets 8 dry to form solid particles after exposure to the incoming heated air. 
[0009] The dried powder leaves the dryer chamber 7 along with the water vapor laden air, and is carried to a cyclone separator 12, which removes the dried particles from the circulating air stream and deposits the particles into a collection container 13. The water vapor laden air exits the collection container 13 and enters a baghouse 14, where very fine particles are removed before the water vapor laden air is sent into a condenser 9, via blower 15. The condenser 9 removes the water vapor from the process air, and the collected water may be re-used or discarded.”  
The disclosure clearly shows that use of slurry/suspension that is atomized and then dried by directing the atomized particles at high velocities through a stream of hot air as conventional and common practice in the prior art of spray/atomization.
Therefore it would have been obvious to one of ordinary skill in the art of probiotics at the time of filing the invention to modify a probiotic delivery system to use conventional and well-known practice as taught by Beetz in the production of a probiotic delivery system.
25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0142832 (Runeman et al.) in view of “Elastomer (Brittanica.com)” as applied to claims above, further in view of US 2016/0223255 (Beetz et al.) and even further in view of US 8637072 (Kershaw et al.).
The combined teachings above do not teach the limitations of claim 25.
They do as stated above teach a mist coating process for providing stabilized probiotics to glove surfaces.
To further address claim 25, ‘072 is cited as it teaches the use of an ultrasonic mist coating process to provide fibers of a fabric of a wound dressing uniform application of the coating and reduction of the use of organic solvents in the process.
Figure 5 as reproduced here:

    PNG
    media_image1.png
    638
    940
    media_image1.png
    Greyscale

.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0142832 (Runeman et al.) in view of “Elastomer (Brittanica.com)” as applied to claims above, and further in view of US 2003/0124354 (Vistins).
The combined teachings do already teach the interior layers surfaces as the active and elastomeric layers, they do not teach the claimed method steps of using a former to form the desired shape of the glove and peeling the glove from the former so that the exterior surface when on the former becomes the interior surface.
The examiner points out that this is the common and well known manner in which elastomeric gloves are manufactured.
As evidence, ‘354 is cited as it teaches, “A method of making a colored, multi-layered polymer coated film-based article includes the steps of providing a former in the shape of an article; dipping the former in a first polymeric solution in order to coat the former with a polymeric film of the first polymeric solution; withdrawing the former from the first polymeric solution and allowing the coated former to dry; dipping the former in a second polymeric solution in order to again coat the previously coated forming an article on the former; and stripping the article from the former…(abstract).”
Further, ‘354 teaches, “It should be recognized that FIGS. 2-4 illustrate gloves on the former that are in fact, inside-out representations of gloves that are to be worn…(par. 48).”
This processing step allows the inside layers of the glove to be modified as desired.
Therefore it would have been obvious to one of ordinary skill in the art of glove design and manufacture at the time of filing the invention to use a former step so as to form the glove into the desired shape and to present the glove on the former in ‘inside out’ orientation which allows the inner layers of the glove to be modified as desired and then finally including a stripping step in order to remove the glove from the former and turn the glove from ‘inside out’ to normal orientation to provide a glove that is ready to be worn.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on the same analysis applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
No changes have been made to the rejection with respect to unchanged claims presented.
Assertions regarding the cleaning liquid/bacterial composition being somehow excluded from the interior surfaces of the article are incorrect.
The reference never states any sort of exclusion.  It does state a preference but never states an exclusion.  The relevant quotation from the rejection above from the ‘832 reference is repeated here: “In the embodiments described in FIG. 21 the bacterial suspension and/or cleaning liquid can also be directly applied to the barrier instead of being impregnated onto the tissue matrix.”  Further, ‘832 is the disclosure explicitly states, “By "barrier," "barrier sheet," or "barrier layer" is meant a material that prevents or reduces transfer/diffusion of cleaning liquid and/or bacterial composition between first and second parts of the hygiene tissue. The barrier material may be more or less pervious depending on the degree of prevention of transfer/diffusion of cleaning liquid or bacterial composition that is necessary (par. 37, detailed description).”  This citation makes explicitly clear that the barrier layer is a pervious layer and has varying levels of transfer/diffusion of the cleaning liquid and/or bacterial composition.  Therefore the disclosure/teachings of ‘832 do not exclude the cleaning liquid and/or bacterial composition from contacting the user’s skin.
This is the singular argument presented in current remarks.
The rejection remains and is addressed by the same prior art previously cited with only slight modifications to interpretation to address the slightly modified new claims presented.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732